DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 24 drawn to an incretin analog, in the reply filed on 10/24/22 is acknowledged.
Applicant’s election of the species SEQ ID NO:6, in the reply filed on 10/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon reconsideration, Groups I-II are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The instant application, filed 06/02/2020 is a national stage entry of PCT/US2018/065605 , International Filing Date: 12/14/2018
PCT/US2018/065605 Claims Priority from Provisional Application 62608644, filed 12/21/2017.

Information Disclosure Statement
The Examiner has considered the references provided in the 6/2/2020 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Status of the claims
Claims 1-24 are pending. 
Claims 1-24 are presented for examination on the merits.
Claims 1-17, 19-24 are rejected.
Claims 18 is objected to.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Some sequences do not have the corresponding SEQ ID NO:  identifier, i.e., referring to the 23-page specification filed 6/2/20: page 14, line 4; page 15, line 26; page 16, line 12; page 17, lines 2 and 13; page 18, line 8.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Interview Summary
	An Interview Summary is attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 14, 15, 24-26 of copending Application No. 16768960 in view of Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (AS) and Gobeil et al., Hypertension. 1999;33:823-829 (Gobeil).
The major distinction between the generally overlapping subgenera of instant claim 1 incretin analog sequence and the ‘960 claim 1 incretin analog sequence is that the latter has a phenylalanine (Phe) at position X6 whereas the instant claim 1’s sequence has at X6 either alpha methyl Phe or alpha methyl Phe with a fluoro at position 2 (ortho) of the Phe ring structure, see specification page 7 lines 9-11 and page 8 lines 4-12 for discussion and structures.
However, based on the knowledge and skill in the art, such modifications would have been obvious given AS. AS teaches that methylation and halogenation of amino acids such as phenylalanine were known to result in improvements, “The incorporation of non-coded amino acids into the sequence is a widespread approach in engineering peptide drugs [38, 39]. Some natural amino acids can be slightly modified, such as phenylalanine, which is often methylated or halogenated. A substance P heptapeptide analogue, methylated on phenylalanine and glycine residues, has proven to be quite active and very resistant to breakdown by brain extract [40],” page 968 right column.  This would make obvious both species at X6 by modifying the Phe of the ‘960 at this position in order to obtain an improved incretin analogue.
Additionally, Gobeil prepared and tested three analogues of bradykinin (BK) that contained a-methyl-L-Phe ([aMe]Phe) in position 5, Abstract, in the Discussion on page 827 noted that susceptibility to proteolysis is a strong impairment to development of peptide-based drugs, and that the three novel (aMe)Phe5 analogues of R 715 were prepared in an attempt to prevent their degradation by kininase II while preserving high affinities for the kinin B1 receptors. This section also summarizes past research also using alpha-methyl Phe substitutions.  On page 828 left column Gobeil also states, “Improvement of the biological activities (by ~~2-fold) of R 715 on the human and rabbit B1 receptors was obtained by substituting the Phe with an (aMe)Phe in position 5. R 892 is the most active antagonist at both the human and rabbit B1 receptors.” Overall, Gobeil clearly supports the same substitution of alpha-methyl Phe for the Phe of the ‘960 at position X6.
Additionally, several court cases have ruled that the substitution of a methyl group for a hydrogen is insufficient to render it patentably distinct; see In re Grunwell, 203 USPQ 1055; In re Magerlein, 202 USPQ 473; In re Wood, 199 USPQ 137; and In re Lohr, 137 USPQ 548. 
Therefore, the modification of claim 1 at X6 of the instant application over the Phe at this position in the ‘960 claim 1 sequence would have been obvious. 
As to the dependent and method claims, the following provides a summary:
Instant claim 2 corresponds to the ‘960 claim 1’s limitations at X17.
Instant claims 3-10, 14, 15, 22-24 correspond to the ‘960 claims 3-10, 14, 15, 24-26 respectively.
Instant claim 11 is an obvious alternative to the two alternatives for a in the ‘960 claim 9.
Instant claim 12 corresponds to the ‘960 claim 12.
Instant claim 13 is an obvious alternative to the two alternatives for b in the ‘960 claim 9.
Instant claim 16 is an obvious alternative to the two alternatives for X13 in the ‘960 claim 1.
Instant claim 17 is obvious given that Q is in position X3 in the ‘960 claim 1.
Instant claims 19 and 20 are rejected on the same bases as set forth above for claim 1.
Instant claim 21 is rejected on the same bases as set forth above for claim 1, the examiner noting that SEQ ID NOs: 6 and 7 conform to the ‘960 claim 1 but for the X6 position, made obvious above for instant claim 1.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-17 and 18-24 would be allowable upon the filing of a terminal disclaimer over the copending Application No. 16768960.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 1658                                                                                                                                                                                                        

/FRED H REYNOLDS/Primary Examiner, Art Unit 1658